       Case 2:17-cv-01297-MJP Document 556-1 Filed 07/29/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


 RYAN KARNOSKI, et al.,

        Plaintiffs, and

 STATE OF WASHINGTON,

        Plaintiff-Intervenor,
                                                         Misc. No. 1:20mc15
 v.
                                                         Underlying Action: Case No. 2:17-cv-
 DONALD J. TRUMP, in his official capacity               01297-MJP (W.D. Wash.)
 as President of the United States, et al.,

         Defendants.


  [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO QUASH THIRD-
          PARTY SUBPOENA ISSUED TO GENERAL PAUL J. SELVA

       For the reasons set forth in Defendants’ Motion to Quash Third-Party Subpoena Issued to

General Paul J. Selva, and upon a finding of good cause shown, it is hereby

       ORDERED that Defendants’ Motion is GRANTED; and it is further

       ORDERED that Plaintiffs’ subpoena for deposition testimony issued to General Paul J.

Selva on April 30, 2020 is QUASHED. Plaintiffs are precluded from deposing General Paul J.

Selva in the above-captioned action.



DATED this ____ day of ______________, 2020

                                                    _______________________________
                                                    United States District/Magistrate Judge
